       Case 2:20-cv-00412-SMJ     ECF No. 23   filed 04/19/21   PageID.138 Page 1 of 3
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON



1                                                                  Apr 19, 2021
                                                                       SEAN F. MCAVOY, CLERK

2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                  No. 2:20-cv-00412-SMJ
5
                               Plaintiff,
6                                               FINAL ORDER OF FORFEITURE
                  v.                            AND ORDER GRANTING
7                                               DEFAULT JUDGMENT
     $15,000.00 U.S. CURRENCY,
8                                               ***U.S. MARSHALS SERVICE
                               Defendant.       ACTION REQUIRED***
9

10         Before the Court, without oral argument, is the United States of America’s

11   Motion for Default Judgment and Final Order of Forfeiture, ECF No. 22. Having

12   considered the pleadings and file in this matter, the Court is fully informed and

13   grants the United States’ motion and enters the following Final Order of Forfeiture.

14         Plaintiff, the United States of America, alleged in a Verified Complaint for

15   Forfeiture In Rem that the Defendant currency captioned above is subject to

16   forfeiture to the United States pursuant to 21 U.S.C. § 881. ECF No. 1.

17         The Court has jurisdiction over this matter by virtue of 28 U.S.C. § 1355.

18   Venue is also proper pursuant to 28 U.S.C. § 1355.

19         The Defendant property being sought for forfeiture is described as follows:
              $15,000.00 U.S. currency, seized by the United States Postal Inspection
20
              Service on May 20, 2020.


     FINAL ORDER OF FORFEITURE AND ORDER GRANTING DEFAULT
     JUDGMENT  1
       Case 2:20-cv-00412-SMJ     ECF No. 23    filed 04/19/21     PageID.139 Page 2 of 3




1          On December 18, 2020, the United States Marshals Service executed the

2    Warrant of Arrest In Rem, and Government filed the executed Warrant of Arrest In

3    Rem with the Court, ECF No. 6.

4          On December 22, 2020, through January 20, 2021, notice of forfeiture was

5    posted on an official government website, www.forfeiture.gov. ECF No. 8.

6          On or about December 18, 2020, all known and potential claimants were

7    provided notice of this civil forfeiture action. ECF No. 7.

8          On March 26, 2021, Clerk’s Orders of Default were entered against Chris

9    Barcome, Mark Conway, Postal Customer Conway, Gage Strickland, Ronald

10   Strickland, and Shayla Strickland. ECF Nos. 16–21.

11         No timely claims to the Defendant property have been received or filed with

12   the Court, and the deadline for filing timely claims has passed.

13         Accordingly, IT IS HEREBY ORDERED:

14         1.     Plaintiff’s Motion for Default Judgment and Final Order of Forfeiture,

15                ECF No. 22, is GRANTED.

16         2.     Default judgments are entered against the interests of Chris Barcome,

17                Mark Conway, Postal Customer Conway, Gage Strickland, Ronald

18                Strickland, and Shayla Strickland.

19

20


     FINAL ORDER OF FORFEITURE AND ORDER GRANTING DEFAULT
     JUDGMENT  2
       Case 2:20-cv-00412-SMJ     ECF No. 23    filed 04/19/21   PageID.140 Page 3 of 3




1          3.     The Defendant property is hereby forfeited to the United States of

2                 America and no right, title, or interest shall exist in any other person

3                 or entity.

4          4.     The United States Marshals Service shall dispose of the forfeited

5                 currency described herein in accordance with law.

6          5.     This Court shall retain jurisdiction in the case for the purpose of

7                 enforcing or amending this order.

8          6.     The Clerk’s office shall CLOSE this file.

9          7.     All deadlines and hearings set in this matter are STRICKEN.

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

11   provide copies to all counsel.

12         DATED this 19th day of April 2021.

13
                         _____________________________
14                       SALVADOR MENDOZA, JR.
                         United States District Judge
15

16

17

18

19

20


     FINAL ORDER OF FORFEITURE AND ORDER GRANTING DEFAULT
     JUDGMENT  3
